DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 09/08/2021.
Response to arguments
Claims 1, 3, 8, 10, 11, 13, 18 and 20 have been amended. Claims 2, 4, 9, 12, 14 and 19 are cancelled. Arguments are persuasive and the previous rejection is withdrawn. Claims 1, 3, 5-8, 10-11, 13, 15-18 and 20 are allowed. 
Allowable Subject Matter
Claims 1, 3, 5-8, 10-11, 13, 15-18 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Papasakellariou (U.S 2018/ 0167931), discloses receiving a configuration for a first set of values and receiving a downlink control information (DCI) format scheduling a transmission of a physical uplink shared data channel (PUSCH) over a set of resource elements (REs) and including a field providing an index and UE can transmit PUSCH in earlier slot symbols and PUCCH in later slot symbols. 
Nogami et al. (U.S 2017/0289869), discloses determine, by the processor, whether the second uplink transmission is scheduled earlier than the first uplink transmission and perform  the first channel access procedure at least before a transmission of an earliest PUSCH among the multiple PUSCHs.
However, none of Papasakellariou, Nogami and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to determine, by the processor, whether the second uplink transmission is scheduled earlier than the first uplink transmission; and dropping, by the processor, the first uplink transmission in an event that the second uplink transmission is scheduled earlier than the first uplink transmission, wherein the determinin comprises: determining whether a first symbol of the first uplink transmission is within a predetermined symbols after a last symbol of the second uplink transmission; or determining whether a last symbol of the first control siqnal is within a predetermined symbols before a first symbol of the second control siqnal as recited in the context of claims 1, 8, 11 and 18. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 3, 5-7, 10, 13, 15-17 and 20 depend from claims 1, 8, 11 and 18 are allowed since they depend from allowable claims 1, 8, 11 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
09/26/2021